Citation Nr: 0105979	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).

3.  Entitlement to an increased rating for a right foot 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
October 1944.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a rating increase to 
30 percent for a right foot disability, which the veteran 
appealed, claiming entitlement to a higher rating.  The 
veteran also has expressed disagreement with an August 1999 
rating decision denying service connection for PTSD and 
entitlement to a TDIU.


REMAND

Service Connection for PTSD and Entitlement to TDIU

In May 1999, the veteran filed a statement with the RO in 
connection with his claim for an increased rating for his 
right foot, in which he asserted that he suffered from PTSD, 
and was totally and permanently disabled, due to his service 
connected disability.  The RO reviewed the veteran's claims, 
and denied them in an August 1999 rating decision.

In September 1999, the RO received a statement from the 
veteran indicating his disagreement with the August 1999 
rating decision.  This statement constituted a proper notice 
of disagreement, initiating appellate review of those issues.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 
(2000); Gallegos v. Gober, 14 Vet. App. 50 (2000).  In 
February 2000, the RO issued a statement of the case (SOC) to 
the veteran as to the two issues.  A letter accompanying the 
SOC advised the veteran that if he wished to continue his 
appeal, he would need to file a formal appeal, which could be 
done by completing and filing a VA form 9, "Appeal to Board 
of Veterans' Appeals."

In a March 2000 statement, the veteran complained of being 
pressured to file a VA Form 9.  While clearly continuing to 
disagree with the denial of his claims for service connection 
for PTSD and TDIU, he requested that the RO retrieve certain 
records pertaining to PTSD treatment from the "W.P.B.H." VA 
Medical Center and re-review his claim "using the Reasonable 
Doubt [doctrine]."  The RO made no apparent effort at this 
time to identify or obtain the records referred to by the 
veteran, which could potentially preclude the finality of the 
RO's original determination in any future proceeding.  See 
Hayre v. West 188 F.3d 1327, 1334 (Fed. Cir. 1999) (failure 
to obtain relevant medical records under VA's control 
prevents a claim becoming final for purposes of appeal); but 
see Dixon v. Gober, 
14 Vet. App. 168, 173 (2000) (to toll the finality of a 
rating decision, veteran must demonstrate that records he 
seeks to compel VA to obtain are not only pertinent, but 
would have a substantial impact on the rating decision).

In April 2000, the veteran's accredited representative 
provided the RO with a "Statement of Representative in 
Appeals Case" (in lieu of VA form 646), in which it asserted 
that the veteran's March 2000 statement constituted a 
substantive appeal, accepted in lieu of VA form 9.  However, 
in May 2000, the veteran submitted a further statement to the 
RO, in which he clearly and unequivocally indicated that an 
appeal to the Board was "against my wishes" and stated "I 
do not want my case to go to Washington, D.C."  In this 
statement, the veteran also indicated that he could attend a 
video conference at VA's Ft. Lauderdale offices, but could 
not travel to the St. Petersburg RO due to his ill health.  
The RO construed this as a request for a hearing before a 
traveling section of the Board, and scheduled such a hearing 
for July 2000 in the St. Petersburg RO.  However, the veteran 
called to cancel the hearing due to illness, and requested 
that "VA" consider a physician's report already of record, 
and the May 1999 and April 2000 statements of his 
representative in deciding his claim.  The RO then forwarded 
the claims file to the Board.

38 U.S.C.A. § 7105 indicates that appellate review of a 
decision of an agency of original jurisdiction by the Board 
requires a notice of disagreement and a substantive appeal 
after a statement of the case is furnished.  The veteran's 
September 1999 statement was unquestionably a notice of 
disagreement with the RO's August 1999 decision, and the RO 
properly issued a SOC in February 2000.

The remaining question is whether a substantive appeal 
exists, providing a basis for appellate review of the issues 
of service connection for PTSD and entitlement to a TDIU.  
The statute indicates that an appeal "must be in writing and 
be filed with the [agency of original jurisdiction],"  
38 U.S.C.A. § 7105(b)(1), and that it "should set out 
specific allegations of error of fact or law.," 38 U.S.C.A. 
§ 7105(d)(3).  VA regulations implementing the statute 
essentially repeat these requirements, adding that "the 
Board will construe [ ] arguments in a liberal manner for 
purposes of determining whether they raise issues on 
appeal."  38 C.F.R. § 20.202 (2000).  The regulations 
further provide that an appeal may be withdrawn in writing at 
any time before the Board promulgates a decision, and that a 
substantive appeal filed by the appellant personally may not 
be withdrawn without his or her express written consent.  
38 C.F.R. § 20.204(b),(c) (2000).

In reviewing the veteran's March 2000 statement, the Board 
notes that, although it expresses continuing disagreement 
with the RO's August 1999 rating decision, it also 
communicates the veteran's desire that his claim not be 
forwarded to the Board.  In addition, assuming that the 
veteran's continuing disagreement with the RO's action was 
sufficient to constitute a substantive appeal, or assuming 
that the "Statement of Representative" filed by his 
accredited representative in April 2000 can be construed to 
be a substantive appeal on its own, the veteran's May 2000 
written statement unequivocally stating "I do not want my 
case to go to Washington, D.C.," clearly raises a question 
as to whether the veteran was withdrawing any such appeal.  
38 C.F.R. § 20.204(c).

As a result of this uncertainty, and because he had requested 
a hearing in his May 2000 statement, the Board sent a letter 
to the veteran in February 2001, requesting that he clarify 
whether he intended to continue or withdraw his appeal on the 
issues of entitlement to service connection for PTSD and 
entitlement to TDIU.  The letter also asked the veteran to 
indicate whether he desired a hearing before the Board in 
Washington, D.C., before a member of the Board at the RO, 
before a RO representative, or whether he no longer wanted a 
hearing.  The veteran responded later in February 2001 by 
returning the form, on which he indicated that he wished to 
have a hearing before a member of the Board at the St. 
Petersburg RO.  

However, the veteran still did not clarify whether he 
intended to continue or withdraw his appeal on the specified 
issues.  In light of the hearing requested before a member of 
the Board sitting at the St. Petersburg RO, without reference 
to any particular issues, the Board will defer any 
determination as to whether the veteran withdrew his claims 
for service connection for PTSD and entitlement to a TDIU.  
By this Remand, the veteran has been notified of the law and 
regulations pertaining to the requirements for perfecting an 
appeal of an issue to the Board as well as the requirements 
for withdrawing such appeal.  At any time before the Board 
renders a final decision regarding the jurisdictional 
question of whether the veteran entered a timely substantive 
appeal, withdrew any timely perfected appeal, or a decision 
on the merits of the claims, for service connection for PTSD 
and for entitlement to TDIU, the veteran is free to submit 
additional evidence or argument, including in writing and at 
the requested personal travel Board hearing, with regard to 
any of these questions at issue in his claims.  

Entitlement to an Increased Rating for a Right Foot 
Disability

The veteran has also appealed the issue of entitlement to an 
increased rating for a right foot disability, currently rated 
as 30 percent disabling.  Before addressing this issue, 
however, the Board notes that on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475, 114 Stat. 2096, 2096-99 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Initially, the Board notes that in evaluating the severity of 
a disability, consideration also must be given to the 
potential application of various other provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran.  See Suttmann v. Brown, 5 Vet. App. 127, 133 (1993); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-593 (1991).  
There is no indication that the RO considered any such other 
provisions which might provide a basis for a higher rating 
for the veteran's right foot disability on either a schedular 
or extra-schedular basis, and no attempt was made in the 
rating decision or the SOC to review the potential 
application of other rating criteria affecting the lower 
extremity and foot (e.g., ratings pertaining to limitation of 
motion, muscle atrophy, etc.) which might form the basis for 
a separate rating or higher rating.  Absent such a review and 
an adequate explanation of the reasons and bases for decision 
to the veteran and his representative in a SOC or SSOC, the 
Board must conclude that the veteran has been potentially 
prejudiced in the course of his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); but c.f. V.A. O.G.C. 
Prec. 16-92 (57 Fed. Reg. 49,747 (1992) ("if the appellant 
has raised an argument or asserted the applicability of a law 
or [Court] analysis, it is unlikely that the appellant could 
be prejudiced if the Board proceeds to decision on the matter 
raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a), 114 
Stat. 2096, 2097-98 (to be codified at 38 U.S.C. § 5103A(d)).  
This requirement is augmented by prior case law indicating 
that, when an examiner suggests that additional diagnostic 
tests would assist in clarifying a diagnosis or level of 
disability, the duty to assist includes arranging for such 
tests and obtaining pertinent outstanding records so that the 
evaluation of the claimed disability will be a fully informed 
one.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991).  In January 1999, the veteran submitted private 
medical records from Treasure Coast Neurology, which provided 
various neurological test results and suggested that 
additional clinical correlation would be advisable to confirm 
and/or amplify its diagnostic findings.  No such correlation 
was attempted, however, and the Board finds that the claim 
must be returned to the RO to complete this requirement prior 
to any further appellate review. 

Accordingly, the veteran's appeal is REMANDED to the RO for 
completion of the following actions:

1.  The RO should review the claims file 
and take any additional appropriate action 
to ensure compliance with the assistance 
to the claimant provisions of the recently 
enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, right 
foot weakness, or any polio residuals, 
since January 1999.  After securing any 
necessary releases, the RO should obtain 
these records and associate them with the 
claims file.  

Additionally, the RO should ensure that 
it identifies and obtains records for 
treatment of PTSD at the "W.P.B.H." VA 
Medical Center referred to by the veteran 
in his March 2000 statement.

3.  If medical records demonstrating 
treatment for PTSD are determined to 
exist, the RO should appropriately 
develop and readjudicate that issue in 
accordance with the requirements of 
existing law and regulation, including 
the VCAA.

4.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to correlate the results of the January 
1999 neurologic test results with his 
current physical condition, and to 
determine the nature and extent of any 
right lower extremity disability related 
to his service-connected right foot 
disability, to include: loss of motion of 
any related joints or groups of joints; 
pain, fatigability, or incoordination on 
motion; muscle group disability, atrophy 
or injury; and/or neurologic pathology.  
All indicated studies are to be 
conducted.  

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  
The report of examination should include 
a complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiners for review at 
all times relevant to the examination, 
and any examiner should indicate in 
writing that the claims file was 
reviewed.  In particular, any VA examiner 
should review the report of the VA 
examination conducted in April 1998, and 
comment on its findings and conclusions.  
An examination report which does not 
comply with the requirements set forth 
above is incomplete and must be returned 
for correction.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the increased rating benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the increased rating issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

6.  Thereafter, the veteran should be 
placed on the docket for a hearing at the 
St. Petersburg RO before a traveling 
section of the Board.  If the veteran 
cancels or fails to appear at his hearing 
without good reason, the RO must obtain 
written clarification, signed by the 
veteran, as to whether he desires his 
appeal to the Board to proceed on the 
issues of service connection for PTSD and 
entitlement to TDIU.  Thereafter, the 
appeal as to these issues should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



